DETAILED ACTION
Applicant's amendments and remarks, filed 3/24/22, are fully acknowledged by the Examiner. Currently, claims 1-10, 12-15, and 19-21 are pending with claim 11 canceled, and claims 1, 7, 9, and 13 amended. Applicant’s amendment to claims 7 and 13 have overcome the previously filed 35 USC 112(b) rejection and objection, respectively.  The following is a complete response to the 3/24/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 8,734,445).
Regarding claim 1 Johnson teaches an electrosurgical end effector comprising: a first end effector jaw (110); a second end effector jaw coupled to the first end effector jaw (120); a coupling pin extending through the first end effector jaw and the second end effector jaw (103 extending through 110 and 120), the coupling pin configured to rotatingly couple the first end effector jaw to the second end effector jaw (103 allows 110 to rotate relative to 120); an actuation mechanism coupled to an end of the first end effector jaw to rotate the first end effector jaw about the coupling pin (trigger assembly 70); an otomy feature coupled to the second end effector jaw (90 coupled to 120); and a first electrical conductor to electrically couple the otomy feature to a generator (310 couples the electrical components to a generator 60), and wherein the otomy feature is mechanically actuated by pivoting of the first end effector jaw about the second end effector jaw (90 is actuated to cut tissue when the jaws close on tissue as in Figs. 6-7).
Regarding claim 5, Johnson teaches wherein the first end effector jaw is electrically isolated from the second end effector jaw (using standoff 113 to separate the first and second end effector jaws).
Regarding claim 6, Johnson teaches wherein the otomy feature is actuated by the actuation mechanism that rotates the first and second end effector jaws (trigger assembly 70 also actuates the cutting feature).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Lawes (US 2005/0137590).
Regarding claim 2, Johnson is silent wherein the otomy feature is electrically active when the first end effector jaw is opened beyond a predetermined jaw angle about the coupling pin with respect to the second end effector jaw; and the otomy feature is electrically inactive when the first end effector jaw is opened below the predetermined jaw angle about the coupling pin with respect to the second end effector jaw.However, Lawes teaches a cutting feature that is electrically activated by camming against a portion on a jaw, such that the cutting feature is active only at a certain jaw angle (Figs. 5a-c, knife 185 cams against 119 as in par. [0086] to activate circuitry for the knife). It would have been obvious to one of ordinary skill in the art to modify Johnson with the cutting feature to activate 93 only when it is in a position to be used, to prevent usage when the device is not in a proper cutting position.
Regarding claim 3, Johnson is silent wherein the otomy feature is electrically activated by contact with a cam portion of the first end effector jaw. However, Lawes teaches a cutting feature that is electrically activated by camming against a portion on a jaw (Figs. 5a-c, knife 185 cams against 119 as in par. [0086] to activate circuitry for the knife). It would have been obvious to one of ordinary skill in the art to modify Johnson with the cam portion of the first end effector jaw, to activate 93 only when it is in a position to be used.
Allowable Subject Matter
Claims 4, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 7-8 are objected to for the reasonings in the non-final rejection dated 12/24/21.
Claims 9-10 and 12-15 and 19-21 allowed.
Claim 9 and its dependents are allowable for the reasoning in the non-final rejection dated 12/24/21.
Claim 19 and its dependents are allowable for the reasoning in the non-final rejection dated 12/24/21.
Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. Applicant argues that moving limitations of claim 11 to claim 1 would make claim 1 allowable. However, the reasoning for the allowability of claim 11 in the non-final rejection dated 12/24/21 is based on the claim language of claim 11 and independent claim 9, and not that of claim 1. Johnson teaches the claim as amended as in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794